
	
		I
		112th CONGRESS
		1st Session
		H. R. 1061
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2011
			Mr. Farenthold (for
			 himself, Ms. Foxx, and
			 Mr. Conaway) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To require Federal agencies to show receipts and
		  expenditures every two weeks on agency websites.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Agency Transparency
			 Act.
		2.Requirement for
			 Federal agencies to show receipts and expenditures on websites
			(a)RequirementEach
			 Federal agency shall publish on the official public website of the agency, at
			 the end of each two-week period, a statement of all funds received and spent by
			 the agency during that two-week period.
			(b)Federal agency
			 definedIn this Act, the term Federal agency has
			 the meaning given the term executive agency in section 133 of
			 title 41, United States Code.
			(c)ImplementationThe
			 requirement of this section shall be implemented beginning not later than 30
			 days after the date of the enactment of this Act.
			
